DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner prosecuting this application has changed. All future correspondence should be addressed to Examiner Ruthie Arieti, Art Unit 1635.

Claims 2-3 have been canceled. Claim 1 has been amended. Claims 90-92 have been added. Claims 1, 14-15, 23, 28-29, 31-36, 40, 46, 49-50, 68-69, 71-73, 80-81, 84-86, and 90-92 are pending.

Election/Restrictions
Applicant’s election without traverse of SEQ ID NOs 113-122 in the reply filed on 10 August 2022 is acknowledged.
Newly presented claims 91-92 recite SEQ ID NOs 19-28, 274/368, 269/363, 258/352, 281/375, 262/356, 249/343, 233/327, 228/322, 234/328, and 270/364. These sequences are modified versions or complements of the elected SEQ ID NOs 113-122 and have been accordingly examined.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “the present invention relates to” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains language which can be implied: the present invention relates to.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: p.145-152 are missing line numbers. Appropriate correction is required.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, for example on p. 5 L 5. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

The use of terms, for example Taqman™ (p.145 ¶5), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 92 is objected to because of the following informalities: Claim 92 has semicolons and “or” between items (a) through (e) (i.e., “; or”) but items (f) through (j) have commas and are missing the “or”. For clarity, punctuation between all items should be uniform and should be changed to “; or” between items (f) through (j). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 71-73, 80-81, and 84-86 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating nonalcoholic steatohepatitis (NASH) in a subject, comprising administering to the subject a dsRNA agent for inhibiting expression of HMGB1, wherein the dsRNA agent comprises a sense strand comprising at least 15 contiguous nucleotides differing by no more than 3 nucleotides from nucleotides 968-997 of the nucleotide sequence of SEQ ID NO:1 and an antisense strand comprising at least 15 contiguous nucleotides differing by no more than 3 nucleotides from the corresponding nucleotide sequence of SEQ ID NO:2, or administering to the subject a pharmaceutical composition comprising said dsRNA agent, wherein said administration results in inhibition of expression of HMGB1 in the subject and wherein said administration results in treatment of NASH, does not reasonably provide enablement for a method of treating an HMGB 1-associated disorder in a subject, comprising administering to the subject the dsRNA agent or the pharmaceutical composition, thereby treating the HMGB1-associated disorder in the subject. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. This is a scope of enablement rejection.
The factors to be considered in determining whether a disclosure would require undue experimentation include: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the specification; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 8 USPQ2d, 1400 (CAFC 1988) and MPEP 2164.01.
The breadth of the claims and the nature of the invention: With respect to claim breadth, the standard under 35 U.S.C. §112(a) entails determining what the claims recite and what the claims mean as a whole. Methods of Claims 71-73 have been interpreted as methods of treatment because they inhibit expression of the HMGB1 gene by administering the recited dsRNA compositions either as a composition or as a pharmaceutical composition. This interpretation is consistent with the contemplated use of these methods as treatment claims in the specification on p. 25-26 (L33-11: dsRNA molecules for inhibiting the expression of an HMGB1 gene in a cell, such as a cell within a subject, such as a human at risk of developing an HMGB1-associated disorder). The broadest reasonable interpretation of the method of Claim 80 is that the methods encompass administration of the dsRNA agent or the pharmaceutical composition to treat any HMGB1-associated disorder in a subject. Claim 81 then lists HMGB1-associated disorders that could be treated; the list includes “hepatic infection”. The nature of the invention is a method for treating any HMGB1-associated disorder using dsRNAs to inhibit HMGB1. A skilled artisan would not be able to use the method as claimed with a reasonable expectation of success based solely on what is disclosed in the specification. The interpretation that the method encompasses treating any disease also applies to Claims 71-73.
The state of the prior art, the level of one of ordinary skill, and the level of predictability in the art: The prior art shows an association between HMGB1 expression and some HMGB1-associated disorders including alcoholic fatty liver disease, hypertension, NASH, and NAFLD. However, prior art (Jung 2011 J. Virol 85(18):9359-9368) also shows that HMGB1 release has a protective role against viral hepatitis C (HCV; i.e. “a hepatic infection”). Jung §Results ¶1 teaches that The amount of HMGB1 in the cytoplasm [of HCV-infected cells] increased more than 3-fold at 1 and 2 dpi. §Discussion ¶1 teaches that post HCV infection, more HMGB1 is secreted into the extracellular milieu where it triggers the production of antiviral proteins and at least partially contributes to limiting HCV propagation in patients. By identifying a role of HMGB1 in hepatitis infection, Jung has demonstrated that HCV is an HMGB1-associated disorder. By showing (§Introduction ¶4) that treatment with the anti-HMGB1 antibody increased the infectivity of HCV and that pretreatment of cells with purified HMGB1 protein reduced infectivity of HCV, Jung has shown that any HMGB1-associated disorder cannot be treated with the dsRNA HMGB1-inhibiting agent of Claim 1. Although the level of an artisan is high, Jung has shown that inhibiting HMGB1 would be detrimental in HCV infection. Furthermore, Greuter 2017 (JCI Insight. 2(17):e95354) teaches (§Innate immune responses) that HMGB1 activates TLR4 in ASH and NASH but that (§The microbiome and LPS signaling) TLR4 shows a unique ability to activate two distinct pathways. Whether the acetylation status of HMGB1 affects this differential activation is unknown. Therefore, the art regarding the effect of HMGB1 inhibition on ASH vs. NASH is unpredictable.
The amount of direction provided by the specification and the existence of working examples: What is enabled by the working examples is narrow compared to the breadth of the claims. Example 4 (p.147-150) demonstrates treatment of a NASH mouse model and treatment of an induced NASH mouse model with the dsRNA agents. These experiments show that the dsRNA agents decreased HMGB1 levels; that liver weight, cholesterol, fibrosis and steatosis scores all decreased; and that triglyceride levels improved. 
However, the Specification provides no evidence of using the dsRNA agent to treat HMGB1-associated disorders aside from NASH. Although the level of an artisan is high, the art of treating disorders is unpredictable. Evidence in the art (Jung) demonstrates that increased HMGB1 helps prevent HCV infection. The specification does not provide any guidance as how inhibiting HMGB1 gene expression will treat HCV infection or any other disease. Furthermore, the art is unpredictable regarding HMGB1 because the art of record at the time of the invention does not teach about how acetylation state of HMGB1 affects the TLR4 activation and the specification as filed does not provide guidance. Therefore, the method could not be used as claimed to treat any HMGB1-associated disorder or the recited list of disorders encompassed by the claims. 
The quantity of experimentation needed to make or use the invention: The standard of an enabling disclosure is not the ability to make and test if the invention works but one of the ability to make and use with a reasonable expectation of success. A patent is granted for a completed invention, not the general suggestion of an idea (MPEP 2164.03 and Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1325-26 (Fed. Cir. 2004). The instant specification is not enabling because one cannot follow the guidance presented therein or within the art at the time of filing, and practice the claimed method without first making a substantial inventive contribution. Given experimental evidence to the contrary regarding HCV, an artisan of ordinary skill would not be able to use the invention as claimed with a reasonable expectation of success. The amount of experimentation required for enabling guidance commensurate in scope with what is claimed goes beyond what is considered “routine” within the art and constitutes undue further experimentation in order to successfully use the method of treating either any HMGB1-associated disorder or the disorders recited by Claim 81 with a reasonable expectation of success.
Claims 84-86 are rejected because they depend on Claim 80 and do not remedy the issues. 
The following is enabled: A method of treating nonalcoholic steatohepatitis (NASH) in a subject, comprising administering to the subject the dsRNA agent of claim 1 or the pharmaceutical composition of claim 69, thereby treating NASH in the subject.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 28-29, 40, 46, 68-69, 71-73, 80, 84, 86, and 90-91 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by International Patent Publication No. WO 2007/039255 A1, published on 12 April 2007 (referred to as “WO255”) as evidenced by InvivoGen 2006 (Review: RNA Interference https://www.invivogen.com/review-rna-interference) (“InvivoGen”).
WO255 is drawn to RNA interference for inhibiting HMBG1 to treat proliferative diseases. WO255 anticipates, either explicitly or implicitly, all the elements of Claims 1, 28-29, 40, 46, 68-69, 71-73, 80, 84, 86, and 90-91. WO255 anticipates an RNAi comprising “nucleotides 968-977” of instant SEQ ID NO 1. As shown by the sequence comparison below, nucleotides 859-888 of SEQ ID NO: 11 are identical to 968-977 of instant SEQ ID NO 1: 
Query Match             100.0%;  Score 30;  DB 1;  Length 1207;  Best Local Similarity   100.0%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;
Qy          1 TTTGTATAGTTAACACACTACCGAATGTGT 30
              ||||||||||||||||||||||||||||||
Db        859 TTTGTATAGTTAACACACTACCGAATGTGT 888
WO255 discloses (p. 33 L9-15) an inhibitor [of HMGB1] that is an siRNA duplex that complexes with a…nucleotide sequence at least 90% identical to SEQ ID NO: 11 or a part thereof. WO255 discloses (p.77 L12-13) that the DNA sequence should be at least 15 nucleotides [of SEQ ID NO:11]. WO255 specifies (p.35 L28) that the siRNA is intended to be a dsRNA. P. 35 L9-10 disclose that antisense nucleic acids can be constructed by recombinant DNA technology methods standard in the art. Together, this anticipates the limitations of Claim 1 “A double stranded ribonucleic acid (dsRNA) agent for inhibiting expression of high mobility group box-1 (HMGB 1), wherein the dsRNA agent comprises a sense strand and an antisense strand forming a double stranded region, wherein the sense strand comprises at least 15 contiguous nucleotides differing by no more than 3 nucleotides from nucleotides 968-997 of the nucleotide sequence of SEQ ID NO:1 and the antisense strand comprises at least 15 contiguous nucleotides differing by no more than 3 nucleotides from the corresponding nucleotide sequence of SEQ ID NO:2”). 
Since it is known in the art that siRNA duplexes are 19-23 nt dsRNAs with 2 nt 3’ overhangs (see InvivoGen §RNAi-mediated gene silencing in mammals using shRNAs and §siRNA: key to sequence-specific RNA interference), the limitations of the following instant Claims are also implicitly anticipated: Claim 28 “The dsRNA agent of claim 1, wherein each strand is independently no more than 30 nucleotides in length”; Claim 29 “wherein at least one strand comprises a 3' overhang of at least 1 nucleotide”; Claim 40 “wherein the double stranded region is 15-30 nucleotide pairs in length”; and Claim 46 “wherein each strand is independently 15-40 nucleotides in length”.
SEQ ID NO:11 is 99.7% identical to nt 109-1294 of instant SEQ ID NO:1 which encodes HMGB1. WO255 discloses (p.15-16 L 29-3) that its invention can comprise the DNA sequence of SEQ ID NO 11 or an RNA sequence corresponding to SEQ ID NO 11. WO255 further discloses that either a DNA or an RNA sequence can be part of SEQ ID NO 11 or the complement of SEQ ID NO 11. Instant SEQ ID NO 116 is an RNA complementary to part of SEQ ID NO 11 as shown in the sequence alignment below. Instant SEQ ID NO 22 is an RNA that corresponds to part of SEQ ID NO 11 as shown in the sequence alignment below:
Instant SEQ ID NO 116/complement
Instant SEQ ID NO 22
Qy          1 UCGGUAGUGUGUUAACUAUACAA 23
              :|||:||:|:|::|||:|:||||
Db        882 TCGGTAGTGTGTTAACTATACAA 860
Qy          1 GUAUAGUUAACACACUACCGA 21
              |:|:||::|||||||:|||||
Db        862 GTATAGTTAACACACTACCGA 882


Therefore, WO255 anticipated the limitations of Claim 90 (“The dsRNA agent of claim 1, wherein the antisense strand comprises a nucleotide sequence selected from the group consisting of: 5'-UCGGUAGUGUGUUAACUAUACAA-3' [SEQ ID NO: 116]”) and Claim 91 (“The dsRNA agent of claim 1, wherein the sense strand comprises the nucleotide sequence 5'-GUAUAGUUAACACACUACCGA-3' [SEQ ID NO: 22] and the antisense strand comprises [SEQ ID NO: 116]”). 
Regarding Claim 69, WO255 discloses (p. 32 L20) instructions for preparing a pharmaceutical composition comprising the…siRNA and therefore anticipates the limitation of Claim 69 “a pharmaceutical composition for inhibiting expression of a gene encoding HMGB 1 comprising the dsRNA agent of claim 1”. 
Regarding Claims 68, 71-73, 80, and 84, WO255 discloses (p. 40 L7-14) that its invention provides a method of introducing the nucleic acid in a desired target cell and that repopulating with said cells will be beneficial to the patient. “Repopulating with said cells" being “beneficial to the patient” requires isolating the “desired target cell” after successful introduction of the nucleic acid. This therefore anticipates the limitations of Claim 68 (“An isolated cell containing the dsRNA agent of claim 1”) and Claim 71 (“A method of inhibiting expression of an HMGB1 gene in a cell, the method comprising contacting the cell with the dsRNA agent of claim 1 or the pharmaceutical composition of claim 69, thereby inhibiting expression of the HMGB 1 gene in the cell”). 
P.36 L29-31 disclose that the siRNA is directed to downregulating the translation/expression of any desired RNA sequence and p. 37 L9-12 disclose that the siRNA is directed specifically against SEQ ID NO:11. This implicitly discloses that the siRNA is directed against HMGB1 because as discussed above, SEQ ID NO:11 comprises part of the coding sequence of HMGB1. P.35-36 L29-1 disclose that the invention is for producing a therapeutic agent that interferes with gene expression in a patient. “A patient” anticipates the limitations of Claim 72 (“claim 71, wherein the cell is within a subject”) and Claim 73 (“claim 72, wherein the subject is a human subject”). 
WO255 Figure 3 shows that colon tumor endothelial cells have elevated HMGB1; Figure 6 shows that antibodies against HMGB1 reduce tumor-induced vasculature. These data show that colon cancer is “an HMGB1-associated disorder.” P. 33 L9-11 disclose The invention relates specifically to the use of an inhibitor of HMGB1 for the preparation of a medicament for preventing, treating and/or alleviating proliferative disorders and (L14-15) that the inhibitor can be an siRNA duplex against SEQ ID NO: 11, which codes for HMGB1 as discussed above. Therefore, WO255 anticipates the limitations of Claim 80 (“A method of treating an HMGB1-associated disorder in a subject, comprising administering to the subject the dsRNA agent of claim 1 or the pharmaceutical composition of claim 69, thereby treating the HMGB1-associated disorder in the subject”) and Claim 84 (“claim 80, wherein the subject is a human subject”).
	P. 32 L26-27 disclose that the pharmaceutical composition comprising the siRNA can be administered by parenteral injection. It is known in the art that subcutaneous injection is one form of parenteral injection. Therefore, WO255 anticipates the limitations of Claim 86 (“claim 80, wherein the dsRNA agent is administered to the subject subcutaneously”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 28-29, 40, 46, 68-69, 71-73, 80-81, 84, 86, and 90-91 are rejected under 35 U.S.C. 103 as being unpatentable over International Patent Publication No. WO 2007/039255 A1, published on 12 April 2007 (referred to as “WO255”) as evidenced by InvivoGen 2006 (Review: RNA Interference https://www.invivogen.com/review-rna-interference) (“InvivoGen”), in view of Ge et al. 2011 (Inhibition of high-mobility group box 1 expression by siRNA in rat hepatic stellate cells. World J. Gastroenterol. 17[36]:4090-4098) ( “Ge”). 
	WO255 teaches RNA interference for inhibiting HMBG1 to treat proliferative diseases. WO255 teaches an RNAi that comprises “nucleotides 968-977” of instant SEQ ID NO 1. As shown by the sequence comparison below, nucleotides 859-888 of SEQ ID NO: 11 are identical to 968-977 of instant SEQ ID NO 1:
Query Match             100.0%;  Score 30;  DB 1;  Length 1207;  Best Local Similarity   100.0%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;
Qy          1 TTTGTATAGTTAACACACTACCGAATGTGT 30
              ||||||||||||||||||||||||||||||
Db        859 TTTGTATAGTTAACACACTACCGAATGTGT 888
WO255 teaches (p. 33 L9-15) an inhibitor [of HMGB1] that is an siRNA duplex that complexes with a…nucleotide sequence at least 90% identical to SEQ ID NO: 11 or a part thereof. WO255 teaches (p.77 L12-13) that the DNA sequence should be at least 15 nucleotides [of SEQ ID NO:11]. WO255 specifies (p.35 L28) that the siRNA is intended to be a dsRNA. P. 35 L9-10 teach that antisense nucleic acids can be constructed by recombinant DNA technology methods standard in the art. Together, this teaches the limitations of Claim 1 “A double stranded ribonucleic acid (dsRNA) agent for inhibiting expression of high mobility group box-1 (HMGB 1), wherein the dsRNA agent comprises a sense strand and an antisense strand forming a double stranded region, wherein the sense strand comprises at least 15 contiguous nucleotides differing by no more than 3 nucleotides from nucleotides 968-997 of the nucleotide sequence of SEQ ID NO:1 and the antisense strand comprises at least 15 contiguous nucleotides differing by no more than 3 nucleotides from the corresponding nucleotide sequence of SEQ ID NO:2”). Since it is known in the art that siRNA duplexes are 19-23 nt dsRNAs with 2 nt 3’ overhangs (see InvivoGen §RNAi-mediated gene silencing in mammals using shRNAs and §siRNA: key to sequence-specific RNA interference), the limitations of the following instant Claims are also taught: Claim 28 “The dsRNA agent of claim 1, wherein each strand is independently no more than 30 nucleotides in length”; Claim 29 “wherein at least one strand comprises a 3' overhang of at least 1 nucleotide”; Claim 40 “wherein the double stranded region is 15-30 nucleotide pairs in length”; and Claim 46 “wherein each strand is independently 15-40 nucleotides in length”.
SEQ ID NO:11 is 99.7% identical to nt 109-1294 of instant SEQ ID NO:1 which encodes HMGB1. WO255 teaches (p.15-16 L 29-3) that its siRNA can comprise the DNA sequence of SEQ ID NO 11 or an RNA sequence corresponding to SEQ ID NO 11 and further teaches that either a DNA or an RNA nucleic acid sequence can be a part of SEQ ID NO 11 or the complement of SEQ ID NO 11. Instant SEQ ID NO 116 is an RNA complementary to part of SEQ ID NO 11 as shown in the sequence alignment below. Instant SEQ ID NO 22 is an RNA that corresponds to part of SEQ ID NO 11 as shown in the sequence alignment below:
Instant SEQ ID NO 116/complement
Instant SEQ ID NO 22
Qy          1 UCGGUAGUGUGUUAACUAUACAA 23
              :|||:||:|:|::|||:|:||||
Db        882 TCGGTAGTGTGTTAACTATACAA 860
Qy          1 GUAUAGUUAACACACUACCGA 21
              |:|:||::|||||||:|||||
Db        862 GTATAGTTAACACACTACCGA 882


Therefore, WO255 disclosed the limitations of Claim 90 (“The dsRNA agent of claim 1, wherein the antisense strand comprises a nucleotide sequence selected from the group consisting of: 5'-UCGGUAGUGUGUUAACUAUACAA-3' [SEQ ID NO: 116]”) and Claim 91 (“The dsRNA agent of claim 1, wherein the sense strand comprises the nucleotide sequence 5'-GUAUAGUUAACACACUACCGA-3' [SEQ ID NO: 22] and the antisense strand comprises [SEQ ID NO: 116]”). 
Regarding Claim 69, WO255 teaches (p. 32 L20) instructions for preparing a pharmaceutical composition comprising the… siRNA, and therefore teaches the limitation of Claim 69 “a pharmaceutical composition for inhibiting expression of a gene encoding HMGB 1 comprising the dsRNA agent of claim 1”. 
Regarding Claims 68, 71-73, 80, and 84, WO255 teaches (p. 40 L7-14) that the invention provides a method of introducing the nucleic acid in a desired target cell and that repopulating with said cells will be beneficial to the patient. “Repopulating with said cells" being “beneficial to the patient” requires isolating the “desired target cell” after successful introduction of the nucleic acid. This therefore teaches the limitations of Claim 68 (“An isolated cell containing the dsRNA agent of claim 1”) and Claim 71 (“A method of inhibiting expression of an HMGB 1 gene in a cell, the method comprising contacting the cell with the dsRNA agent of claim 1 or the pharmaceutical composition of claim 69, thereby inhibiting expression of the HMGB 1 gene in the cell”). 
P. 36 L29-31 teach that the siRNA is directed to downregulating the translation/expression of any desired RNA sequence and p. 37 L9-12 specify that the siRNA is directed specifically against SEQ ID NO:11. This implicitly teaches that the siRNA is directed against HMGB1 because as discussed above, SEQ ID NO:11 comprises part of the coding sequence of HMGB1. P35-36 L29-1 teach that the invention is for producing a therapeutic agent that interferes with gene expression in a patient. “A patient” teaches the limitations of Claim 72 (“claim 71, wherein the cell is within a subject”) and Claim 73 (“claim 72, wherein the subject is a human subject”). 
WO255 Figure 3 shows that colon tumor endothelial cells have elevated HMGB1; Figure 6 shows that antibodies against HMGB1 reduce tumor-induced vasculature. These results demonstrate that colon cancer is “an HMGB1-associated disorder.” P. 33 L9-11 teach The invention relates specifically to the use of an inhibitor of HMGB1 for the preparation of a medicament for preventing, treating and/or alleviating proliferative disorders and specifies (L14-15) that the inhibitor can be an siRNA duplex against SEQ ID NO: 11 which codes for HMGB1 as discussed above. Therefore, WO255 teaches the limitations of Claim 80 (“A method of treating an HMGB1-associated disorder in a subject, comprising administering to the subject the dsRNA agent of claim 1 or the pharmaceutical composition of claim 69, thereby treating the HMGB1-associated disorder in the subject”) and Claim 84 (“claim 80, wherein the subject is a human subject”).
	P. 32 L26-27 teach that the pharmaceutical composition comprising the siRNA can be administered by parenteral injection. It is known in the art that subcutaneous injection is one form of parenteral injection. Therefore, WO255 teaches the limitations of Claim 86 (“claim 80, wherein the dsRNA agent is administered to the subject subcutaneously”).
	WO255 does not teach “wherein the HMGB1-associated disorder is selected from the group consisting of liver inflammation, liver fibrosis, liver damage associated with an elevated level of HMGB 1, metabolic disorder…” (i.e., the limitation of Claim 81).
However, Ge teaches that HMBG1 expression is upregulated in several liver diseases and that HMGB1 has a role in development of liver fibrosis. Ge suggests using siRNAs that target HMGB1 in order to treat liver fibrosis. Ge used the siRNA molecules in rat hepatic stellate cells in vitro.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to combine the siRNA compounds for downregulating HMGB1 expression of WO255 with the intention to treat liver fibrosis of Ge, for the benefit of treating liver fibrosis. One would have been motivated to do so with a reasonable expectation of success because WO255 supplies the HMGB1-targeting sequences for downregulating HMGB1 expression and because Ge teaches at §Discussion ¶4 that HMGB1 is instrumental in mediating a response to tissue damage and infection. HMGB1 released from necrotic or damaged cells…triggers the adaptive immune response and at ¶7 results indicate a significant functional role for HMGB1 in the development of liver fibrosis, and downregulating HMGB1 expression with siRNA could be an effective way to treat liver fibrosis. Therefore, Ge teaches the limitations of Claim 81 “claim 80, wherein the HMGB 1-associated disorder is selected from the group consisting of liver inflammation, liver fibrosis, liver damage associated with an elevated level of HMGB 1…hepatic infection, hepatic inflammation…autoimmune hepatitis…”.
	
Claim(s) 1, 14-15, 23, 31-36, 47-50, 69, 80, 85, and 90-92 are rejected under 35 U.S.C. 103 as being unpatentable over WO255, and further in view of US Patent Application Publication No. 2016/0340679 A1, publication date 24 November 2016 (Application No. 15/244,805 filed 1 August 2016; referred to as “APP679”).
The teachings of WO255 applicable to the limitations of Claims 1, 69, 80 and 90-92 are described above. 
WO255 teaches RNAi for inhibiting HMBG1 to treat proliferative diseases. WO255 teaches the RNA sequences of instant SEQ ID NOs 22 and 116 as described above. As described above, instant SEQ ID NOs 22 and 116 are parts of WO255 SEQ ID NO 11. The nucleotide sequences of instant SEQ ID NOs 281 and 375 are the same as the nucleotide sequences of instant SEQ ID NOs 22 and 116, respectively, and therefore also correspond to parts of SEQ ID NO 11. SEQ ID NOs 281 and 375 have modifications.
WO255 does not teach making the dsRNA agents (i.e., siRNA duplexes) with modified nucleotide(s), or specific nucleotide modifications or internucleotide linkages modifications (Claims 14-15, 23, 50, and 92). WO255 does not teach attaching to the dsRNAi agents a ligand, an N-acetyl-galactosamine ligand, or a ligand via a linker (Claims 31-36; 49-50). WO255 does not teach a specific dose for administering the dsRNA agent to a subject (Claim 85). 
However, APP679 teaches all of these limitations as described below. APP679 is drawn to dsRNAi agents that target the KHK gene to treat KHK-associated disorders including (§Abstract) liver disease (e.g., fatty liver, steatohepatitis), dyslipidemia (e.g., hyperlipidemia, high LDL cholesterol, low HDL cholesterol, hypertriglyceridemia, postprandial hypertriglyceridemia)…hypertension, endothelial cell dysfunction…metabolic syndrome, adipocyte dysfunction, visceral adipose deposition, obesity….
APP679 teaches modifying at least one nucleotide (¶9; i.e. the limitation of Claim 14 “wherein the dsRNA agent comprises at least one modified nucleotide”) or substantially all nucleotides (¶12; i.e. the limitation of Claim 15 “wherein substantially all of the nucleotides of the sense strand and substantially all of the nucleotides of the antisense strand comprise a nucleotide modification”) and teaches a list of possible modifications (¶10-11; ¶23; i.e. the limitation of Claim 23 “wherein at least one of the modified nucleotides is selected from the group consisting of a deoxy-nucleotide, a 3'-terminal deoxy-thymine (dT) nucleotide, a 2'-O-methyl modified nucleotide, a 2'-fluoro modified nucleotide, a 2'-deoxy-modified nucleotide, a locked nucleotide, an unlocked nucleotide, a conformationally restricted nucleotide, a constrained ethyl nucleotide, an abasic nucleotide, a 2'-amino-modified nucleotide, a 2'-O-allyl-modified nucleotide, 2'-C-alkyl-modified nucleotide, 2'-hydroxly-modified nucleotide, a 2'-methoxyethyl modified nucleotide, a 2'-O-alkyl-modified nucleotide, a morpholino nucleotide, a phosphoramidate, a non-natural base comprising nucleotide, a tetrahydropyran modified nucleotide, a 1,5-anhydrohexitol modified nucleotide, a cyclohexenyl modified nucleotide, a nucleotide comprising a phosphorothioate group, a nucleotide comprising a methylphosphonate group, a nucleotide comprising a 5'-phosphate, a nucleotide comprising a 5'-phosphate mimic…[¶23] or combinations thereof”). The possible modifications include a phosphorothioate internucleotide linkage (i.e. the limitation of Claim 50 “claim 14, wherein the agent further comprises at least one phosphorothioate internucleotide linkage”). 
These potential modifications were well known in the art at the time of the filing and could be applied by an artisan to modify the RNA sequences of WO255. Doing so would produce the modified dsRNA sequences of Claim 92 (i.e., “The dsRNA agent of claim 1, wherein the dsRNA agent comprises: [d] a sense strand consisting of the nucleotide sequence 5'-gsusauagUfuAfAfCfacacuaccga-3' [SEQ ID NO: 281] and an antisense strand consisting of the nucleotide sequence 5'-usCfsgguAfgUfGfuguuAfaCfuauacsasa-3' [SEQ ID NO: 375])”.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to combine the dsRNA sequences of WO255 with the modified nucleotides and modified internucleotide linkages of APP679 for the benefit of improving dsRNA efficacy. One would have been motivated to do so with a reasonable expectation of success because both inventions are for dsRNAs that target a gene related to liver disease. The modifications taught by APP679 are for optimizing the molecule (¶201) and could readily be applied to the WO255 dsRNAs for inhibiting expression of HMGB1 (p. 33 L3-15). An artisan would want to optimize a dsRNA in order to optimize beneficial effects to a cell or patient. Furthermore, WO255 teaches (p. 13 L20-22) that its invention includes variants of nucleic acids of SEQ ID NO 11 and (p. 18-19 L30-2) that nucleotides of its invention may be modified so that they may be detected either visually or by other properties. 
Regarding Claims 31-36, ¶45 teaches a schematic of a GalNAc derivative ligand conjugated to the 3’ end of the sense strand of the dsRNA agent, shown below: 

    PNG
    media_image1.png
    501
    750
    media_image1.png
    Greyscale

The schematic teaches the limitations of Claim 31 (“the dsRNA agent of claim1, further comprising a ligand”), Claim 32 (“claim 31, wherein the ligand is conjugated to the 3' end of the sense strand of the dsRNA agent”), Claim 33 (“claim 31, wherein the ligand is an N-acetylgalactosamine (GalNAc) derivative”), Claim 34 (“claim 33, wherein the ligand is [shown above]”), and Claim 35 (“claim 34, wherein the dsRNA agent is conjugated to the ligand as shown in the following schematic [shown above] and, wherein X is O or S”). ¶46 specifies the schematic wherein X is O (Claim 36, “claim 35, wherein the X is O”). The figure shows that the GalNAc derivative is attached through a monovalent linker. APP679 teaches (¶57) the sense strand is conjugated to one or more GalNAc derivatives attached through a branched bivalent or trivalent linker at the 3'-terminus. Therefore, APP679 teaches the limitations of Claim 49 (i.e., “claim 31, wherein the ligand is one or more GalNAc derivatives attached through a monovalent, bivalent, or trivalent branched linker). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to combine the dsRNAs of WO255 with the dsRNA agent–targeting ligand conjugation scheme of APP679 for the benefit of improving targeting efficiency and dsRNA efficacy. One would have been motivated to do so with a reasonable expectation of success because both inventions are for dsRNAs that target a gene related to liver disease. The targeting ligand of APP679 is for improving targeting of dsRNA molecules to the liver (¶174), and the WO255 dsRNAs are for inhibiting expression of HMGB1 (p. 33 L3-15) which is known to play a role in liver diseases (see Jung). An artisan would want to target the HMGB1-targeting dsRNA compounds of WO255 to where they are most likely to have beneficial effect for a cell or patient. 
	Regarding Claim 85, WO255 does not teach a range of doses for administering the dsRNA. 
However, APP679 teaches (¶563) that the dsRNA is administered at a dose of about 0.1 to about 50 mg/kg and (¶546) how to use data from cell culture assays and animal studies to obtain a range of dosage for use in humans. Therefore, APP679 teaches the limitations of Claim 85 (i.e., “claim 80, wherein the dsRNA agent is administered to the subject at a dose of about 0.01 mg/kg to about 50 mg/kg”.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to combine the dsRNA sequences of WO255 with the dosing scheme of APP679 for the benefit of inhibiting HMGB1 expression in a subject. One would have been motivated to do so with a reasonable expectation of success because both inventions are for dsRNAs that target a gene related to a liver disease. WO255 explicitly teaches (p. 89 L11-19) that the siRNA directed against a part of SEQ ID NO 11 is for treating or alleviating disorders, which necessarily requires administering the compounds to the subject at a beneficial dose. Using the teachings of WO225 and APP679, an artisan would have been able to identify an optimal dose through routine experimentation. 

Conclusion
Claims 1, 14-15, 23, 28-29, 31-36, 40, 46, 49-50, 68-69, 71-73, 80-81, 84-86, and 90-92 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTHIE S ARIETI whose telephone number is (571)272-1293. The examiner can normally be reached M-Th 8:30AM-4PM, alternate Fridays 8:30AM-4PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram R Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RUTHIE S ARIETI
Examiner
Art Unit 1635



/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635